Citation Nr: 1421355	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant filed a timely Substantive appeal with a January 2011 rating decision that denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to a one-time payment from the FVEC Fund, and if so, whether entitlement is warranted. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, finding that the appellant did not timely file a Substantive appeal of the January 2011 decision denying his claim for entitlement to a one-time payment under the FVEC Fund.  

A hearing was held on April 10, 2014, by means of video conferencing equipment with the appellant in Manila, the Republic of the Philippines, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to a one-time payment under the FVEC Fund is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2011 rating decision, the RO denied the appellant's claim for entitlement to a one-time payment under the FVEC Fund; he was notified of that decision on January 13, 2011.

2.  The RO received the appellant's notice of disagreement on May 31, 2011; a statement of the case (SOC) was issued, of which the appellant was notified on April 2, 2012.

3.  On February 5, 2013, the RO received a VA Form 9 from the appellant.

4.  A timely request for an extension of the time limit for filing a substantive appeal is not of record.

5.  The appellant was not rated incompetent by VA, nor did the evidence show that he had a physical, mental, or legal disability which prevented the filing of an appeal on his own behalf.


CONCLUSION OF LAW

The appellant has not submitted a timely substantive appeal with regard to the January 2011 rating decision which denied the claim for entitlement to a one-time payment under the FVEC Fund, nor has he submitted a timely request for extension of the time limit for filing his substantive appeal, been rated as incompetent by VA at any time or shown that he has a physical, mental, or legal disability which prevented the filing of an appeal on his own behalf.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 3.353(a), 20.202, 20.302, 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has determined the appellant did not submit a timely substantive appeal with regard to the decision currently on appeal.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013). 

Thus, VA is not required to take any further action to assist the claimant with respect to this particular claim.  38 U.S.C.A. § 5103A(a) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  The appellant was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

II. Timeliness of a Substantive appeal

Applicable law provides that the Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of a timely filed notice of disagreement in writing and, after an SOC has been furnished, a timely-filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 
An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be in writing and must be made prior to expiration of the time limit for filing the Substantive appeal.  38 C.F.R. § 20.303.  If an appellant fails to comply with the requirements of § 20.303, the appellant has forfeited his opportunity to appeal a VA decision to the Board. Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (applying the requirement in § 20.303 that extensions of time to file a Substantive appeal must be filed in writing and within 60 days of the issuance of an SOC).

In this case, the RO denied the appellant's claim for entitlement to a one-time payment under the FVEC Fund in a January 2011 decision.  A letter dated January 13, 2011 notified the appellant of that decision.  The appellant filed a notice of disagreement with the decision, which was received by the RO on May 31, 2011, and the RO issued an SOC in March 2012.  A letter was sent to the appellant on April 2, 2012, along with a copy of the statement of the case.  In pertinent part, the letter stated:

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have any questions.  Your appeal should address the benefit you want, the facts in the Statement of the Case with which you disagree, and the errors that you believe we made in applying the law. . . . You must file your appeal with this office within 60 days from the date of this letter, or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case (emphasis in the original).  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  See item 5 of the instructions in VA Form 9, Appeal to the Board of Veterans' Appeals.

On February 5, 2013, the RO received a completed VA Form 9 from the appellant.  This document was received well after the time limit for filing a substantive appeal, which in this case, was June 2, 2012, 60 days after the issuance of the April 2, 2012 statement of the case.

As a result, the RO notified the appellant in a February 2013 letter that his substantive appeal was untimely.  The appellant submitted a letter, received by the RO on May 23, 2013 and accepted as a notice of disagreement, admitting that through oversight, he failed to file his appeal within the sixty day period.  He explained that his wife had become sick before, during and after the relevant time period, and was confined in the hospital, requiring extra attention and monitoring.  The RO issued an SOC in September 2013, providing the appellant with the pertinent laws and regulations regarding the timeliness of a substantive appeal.  In November 2013, the appellant filed a VA Form 9 with regard to the issue of the timeliness of his February 2013 substantive appeal.     

The Board notes that the letters and determinations were sent to the appellant's last known address of record, and none of them were returned as undeliverable.  As such, the regularity of the mail is presumed.  See generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."). 

Additionally, the Board has considered whether the appellant filed a timely request for an extension of the time limit to file a substantive appeal.  However, the Board notes that prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the appellant that can be construed as a timely request for such an extension.  The only document that could conceivably be construed as a request for an extension was received in May 2013, well after the expiration of the time limit to file a substantive appeal.  At no point has the appellant argued that a request for an extension was promulgated prior to the filing deadline.  Therefore, the Board finds that the appellant has not submitted a timely request for an extension of the time limit for filing a substantive appeal.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of "good cause."  However, there is no legal entitlement to an extension of time, and section 3.109(b) commits the decision to the sole discretion of the Secretary.  See Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Moreover, VA regulations specifically state that a request for an extension of the 60-day period for filing a substantive appeal must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal. See 38 C.F.R. § 20.303.

The United States Court of Appeals for Veterans Claims (Court) has addressed the issue of whether the language of 38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 20.303, and, if so, which of these regulations should control.  The Court held that 38 C.F.R. § 20.303 applies specifically to the filing of a substantive appeal, and that the two regulations do not conflict; rather the Court found that one is general and the other specific.  The Court noted a familiar tool of statutory construction in the "principle that a more specific statute will be given precedence over a more general one. . . ."  See Roy v. Brown, 5 Vet. App. 554, 556-57 (1993), citing Busic v. United States, 446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  Significantly, the Court held that 38 C.F.R. § 20.303 takes precedence, and commented that a contrary view as to a regulatory scheme promulgated under statutory authority would make no sense.

The Board notes that the principle of equitable tolling does not apply in this case, because there is no evidence of record to suggest that the appellant has been mentally incompetent for the purpose of appealing his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where, because of mental illness, a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found that for equitable tolling to apply, the veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone, or vague assertions of mental problems, would not suffice.  Id.  The Board observes that 38 C.F.R. § 3.353(a) (2013) defines a mentally-incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation." 

The appellant's VA claims file does not show that any decision has held that the appellant was incompetent and therefore not able to file his substantive appeal in a timely manner.  Moreover, the claims file is devoid of any evidence that the appellant was rendered incompetent due to any disabilities during the time period in which he could have filed a timely substantive appeal.  Consequently, it does not appear that, during the time period when the appellant should have filed a timely appeal, he had disability of such severity sufficient to warrant equitable tolling.

The Board also notes that the Court has recognized that there may be other factors to justify the extension of equitable tolling to the substantive appeal filing deadline.  In McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005), the Court adopted the following three part test as to whether equitable tolling based on extraordinary circumstances was appropriate: 1) whether there were extraordinary circumstances beyond the appellant's control; 2) whether the untimely filing was a direct result of the extraordinary circumstances; and 3) whether the appellant exercised "due diligence" in preserving his appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal in a timely manner.  

In a May 2013 letter, the appellant stated that, "I admit that through oversight I failed to file my appeal . . . within the sixty (60) day period as required . . ." for the reason that the sickness and hospitalization of his wife required extra attention and monitoring.  Without deciding whether a spouse's illness and hospitalization entails an extraordinary circumstance, the Board finds that the appellant did not exercise "due diligence" in preserving his appellate rights, as he has not argued that he was unable to file a timely appeal, but only that the time limit slipped his mind due to other concerns.  Therefore, equitable tolling is not warranted under this avenue.

In conclusion, the record shows that a substantive appeal was not timely filed in this case.  Furthermore, the record does not reflect that the appellant made a timely request for an extension of the time limit for filing his substantive appeal, that extraordinary circumstances existed which would cause a reasonably-diligent appellant to miss a filing deadline, or that he was unable to file a timely substantive appeal due to mental incompetence.  See 38 C.F.R. §§ 3.353(a), 20.303.  Accordingly, the Board concludes that there was no timely request for an extension of time to file a formal appeal, and mitigating circumstances presented in this case for the untimely submission of the substantive appeal are legally unpersuasive.  As such, this appeal is dismissed.


ORDER
The appeal is dismissed. 


REMAND

Reason for remand: To issue a statement of the case.

In an August 2013 decision, the Manila RO reopened the appellant's claim for entitlement to a one-time payment from the FVEC Fund and denied the benefits sought.  The appellant submitted a notice of disagreement with this rating decision, which was received by VA in September 2013.

When a notice of disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to a one-time payment from the FVEC Fund must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26;  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case addressing the issue of whether new and material evidence sufficient to reopen a claim for entitlement to a one-time payment from the FVEC Fund.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


